Click here to enter text. 

EXHIBIT 10.1

 

Quaker_tag_vert_PMS [exhibit101x0x0.jpg] 

Dieter Laininger

Expatriate Agreement

September 27, 2017

 

 

The following Expatriate Agreement (“Agreement”), effective the date of Closing,
is contingent on and subject to the closing of the transaction contemplated in
the April 4, 2017 Share Purchase Agreement by and among Global Houghton LTD.,
Quaker Chemical Corporation, Gulf Houghton Lubricants LTD., the Other Sellers
Parties Hereto, and Gulf Houghton Lubricants LTD. (the “Closing”). In no event
shall this Agreement become effective prior to the Closing, and in the event the
Closing does not occur, this Agreement shall be of no force and effect and shall
be treated as if never executed. The Agreement is made a part of the Employment
Agreement between Quaker (“Quaker” or the “Company”) and you, dated June 1, 2011
(the “Employment Agreement”). The terms outlined in this Agreement supersede and
replaces specific terms outlined in the Expatriate Agreement dated January 15,
2013.

 

Assignment:

Your assignment will begin within two months of Closing and is expected to run
through the end of four years from the beginning of your assignment. The Company
at its sole discretion may reduce the length of the assignment to less than the
duration listed above. At the end of the assignment, you will be repatriated to
the Quaker Europe region where every effort will be made to return you an
equivalent level executive position, or if a position is not available in Quaker
Europe every effort will be made to find you a comparable position in another of
Quaker’s regions. However, you will not be required to take a position outside
of the Quaker Europe region unless mutually agreeable.

 

Appointment:

Quaker agrees to continue to employ you, and you agree to continue to serve as
Quaker’s Senior Vice President and Managing Director – Asia Pacific. You shall
perform all duties consistent with such position as well as any other duties
that are assigned to you from time to time by the Chief Executive Officer of
Quaker. You agree that you will, during the term of this Agreement or any
extension or renewal thereof, devote your knowledge, skill, and working time
solely and exclusively to the business and interests of Quaker.

 

Compensation and Benefits:

Effective the date of Closing your base monthly salary will be increased to
€22,600.00 gross (subject to all applicable withholding) which represents an
annualized amount of €271,200.00. Your base monthly salary of Euro’s will be
converted to CNY using the FX exchange rate as of the date of Closing. This base
monthly salary amount in CNY will remain unchanged unless adjusted consistent
with Quaker’s then current practice for reviewing executive officers’ salaries
and performance.

 

You will be eligible for your next base monthly salary increase in March, 2019,
consistent with Quaker’s current practice for reviewing executive officers’
salaries and performance.

 

For your position, you are eligible to participate in the Global Annual
Incentive Plan (“GAIP”) with target and maximum award percentages for 2018 under
the GAIP of 50% and 100%, respectively, of your base salary, dependent upon
Quaker’s financial results and personal objectives to be determined.

 

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

Dieter Laininger

September 27, 2017

Page Two

 

 

Under Quaker’s Long-Term Incentive Plan, you will participate at Level 1 with
the awards to be annually approved by the Compensation and Management
Development Committee of the Board of Directors of Quaker. Both of the
aforementioned incentive Plans may be amended by the Board of Directors at any
time including eligibility to participate in any given incentive plan, the level
of participation in any Quaker incentive plan, and the terms and conditions of
any Quaker incentive plan. Any changes to those Plans, including participation
levels, shall not affect any of the other terms and conditions hereof or of your
Employment Agreement, including, without limitation, the covenants contained in
the “Provisions to Protect The Company’s Interests”, which is attached to your
Employment Agreement. Your award for the 2018-2020 performance period includes
an even mix of time-based restricted stock, stock options, and a cash award. The
value, at a target level, is approximately $170,000.00 USD.

 

Payment in Lieu of Pension:

Effective the date of Closing through the final full month of your assignment,
you will receive a monthly payment in the amount of €1,301.64.  In addition,
during your assignment you will receive an annual payment of €16,000.00 paid at
the end of each October.  Both of these payments are in lieu of participation in
a pension plan. These payments will be converted to CNY using the FX conversion
at the end of the prior business day in which the regular Quaker China’s pay is
processed. These payments will be subject to all normal withholdings.

 

Transportation:

You will be eligible for a company automobile for business and personal use
consistent with Quaker – China practice applicable to such benefit as the same
may be revised from time to time.  You will also be eligible for a driver for
business and personal use consistent with the Quaker – China practice.

 

Medical Coverage:

You and your eligible dependent will be eligible for the international CIGNA
medical and dental benefits plans while on assignment in China.

 

Home Leave:

For the duration of your assignment, you and your spouse are eligible for home
leave expense reimbursements of up to a combined total of €15,000.00 per
assignment year, which are limited to airfare, automobile transportation, and
lodging, when traveling to and from your home country. If trips are not made, no
reimbursement will be paid.

 

Household Goods:

Quaker will provide for the shipping of your household goods by air, at the end
of the assignment, each for up to a maximum of 5,5cbm gross or 78 cubic feet of
goods whichever is deemed the greater. At your request, you are eligible for the
cost of reasonable storage for household goods to be stored within your home
country until the end of your assignment.

 

Personal Income Tax Filing Preparation:

Quaker will provide for the cost of your personal income tax filing preparation
for Germany and China for each calendar year while on assignment.

 

Stock Grant:

Upon Closing and pursuant to the terms of a separate restricted stock grant
agreement, Quaker will grant to you approximately $150,000.00 USD in restricted
stock, based on the closing price of Quaker’s common stock as of the Closing.
This award will vest three years from the Closing.

 

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

 

 

Dieter Laininger

September 27, 2017

Page Three

 

Cost of Living:

Effective the date of Closing through the final full month of your assignment,
you will receive a cost-of-living monthly base salary adjustment of €7,900.00.
This monthly payment will remain unchanged during the duration of the
assignment. This payment will be converted to CNY using the FX conversion at the
end of the business day on regular Quaker China’s pay dates; the same dates that
your regular base salary is paid. These payments will be subject to all normal
withholdings.

 

Tax Equalization:

A tax equalization calculation will be completed for each calendar year while on
assignment. Depending on the calculation, you may be eligible for a tax
equalization payment.

 

Exchange Rate Equalization:

An exchange rate equalization calculation will be completed each January for the
term of this assignment for the prior assignment year, and will be based on the
rate of exchange on the pay dates of your regular monthly base pay versus the
exchange rate on the date of Closing.  Depending on the calculation, you may be
eligible for an annual exchange rate equalization payment.   

 

Housing:

Through the end of your assignment, you will be eligible for a housing allowance
of up to 45,000.00 CNY per month. Any cost over this amount will be your
responsibility.

 

Other than listed above, there will be no additional changes to, all other terms
and conditions of the Employment Agreement and any prior amendments thereto, as
well as all company rules and practices, shall remain unchanged and in full
force and effect.

 

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same Agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered
(including by facsimile transmission) to the other parties hereto, it being
understood that all parties need not sign the same counterpart.

 

We kindly request your acceptance of these terms by signing below and returning
to the Vice President Human Resources in the Corporate Human Resources
Department.

 


SIGNATURE:

 

I hereby accept the offer as stated in the terms described above.

 

 

__       /s/ Dieter Laininger _________             Quaker Chemical (China) Co.,
Ltd.

                Dieter Laininger

Date: ____October 2, 2017_________             By: _____/s/ Michael F. Barry
_______ 

                                                                        Date:
___October 3, 2017__________ 

Quaker Chemical B.V.

 

By: ___/s/ Mary Dean Hall__________            Acknowledged and approved

Date: ____October 3, 2017 _________            Quaker Chemical Corporation

                                                                        By:
_         /s/ Robert T. Traub_______ 

 

--------------------------------------------------------------------------------

Click here to enter text. 

                                                                        Date:
____October 3, 2017_________

 

 

--------------------------------------------------------------------------------